Order entered November 27, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00948-CV

                        RBC CAPITAL MARKETS, LLC, Appellant

                                              V.

                 HIGHLAND CAPITAL MANAGEMENT, L.P., Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-11-02034-D

                                          ORDER
       Before the Court is appellant’s November 15, 2013 unopposed motion to clarify the

reporter’s record. The court reporter filed a 22-volume reporter’s record on September 26, 2013.

On October 22, 2013, the court reporter filed corrected versions of volumes 11 through 17 and

filed further corrected versions of volumes 13, 14, 16, and 17 on October 25, 2013. The court

reporter labeled the corrected versions of the reporter’s records as supplemental reporter’s

records.

       We GRANT appellant’s motion to the following extent: we STRIKE volumes 11

through 17 of the reporter’s record filed on September 26, 2013 and volumes 13, 14, 16, and 17

of the supplemental reporter’s record filed on October 22, 2013. Thus, the reporter’s record

properly before the Court consists of volumes 1 through 10 and volumes 18 through 22 filed on
September 26, 2013, volumes 11, 12, and 15 filed on October 22, 2013, and volumes 13, 14, 16,

and 17 filed on October 25, 2013. Although volumes 11 through 17 are labeled as supplemental

reporter’s records the parties shall refer to them without the “supplemental” designation.



                                                     /s/     ADA BROWN
                                                             JUSTICE